Mr. Justice Huffman delivered the opinion of the court. The amended complaint in this case charges that appellant district is a duly organized high school district situated entirely within Lake county, Illinois; that appellee district is a duly organized high school district situated entirely within McHenry county, Illinois; that the county superintendent of schools in and for McHenry county, approved the transfer of certain resident students of appellee district to appellant district; that pursuant to such transfer, these students attended the high school in appellant district for the school years of 1930-1931 and 1931-1932; that because of such transfer of the students from appellee district to appellant district, appellee district thereby became indebted to appellant district for certain tuition, as claimed in the complaint. Appellee district filed its motion to dismiss the amended complaint, on the ground that under section 96 of the school law, providing for the attendance of a pupil in a district other than that in which he resides, and where the two districts lie in more than one county, the pupil so transferred must have the approval of the county superintendent of each of the counties involved, before the district in which he resides can be charged with his tuition. Upon this motion the court dismissed the complaint and appellant brings this appeal. It appears that the pupils transferred from appellee district to appellant district at the instance of the county superintendent of appellee district, did not have or receive the approval of the county superintendent of appellant district for such transfer. The order of the trial court dismissing the complaint and its judgment against appellant district was proper. Board of Education Onarga Township High School v. Board of Education Thawville Community High School, 308 Ill. 231; Board of Education Blue Mound Community High School v. Board of Education Stonington Community High School, 312 Ill. 31. The judgment of the trial court is therefore affirmed. Judgment affirmed.